DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 09/09/2019 for 16/565257.  Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020, 11/04/2020, 12/21/2020 was filed after the mailing date of 09/04/2020 Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In response to Applicant’s amendment, the objection of claim 5 has been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are not persuasive because the arguments do not apply to the newly cited Clover reference being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-15, 17, 19, 21-24, 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20150089398 A1) in view of Clover (How to Use Walkie-Talkie in watchOS 5, 19 Sept 2018) and  Danieli et al. (US 7311608 B1).

As to claim 1, Song discloses an electronic device [para 0028, 0142, computing device], comprising:
a display device [para 0029, screen];
a wireless communication radio [para 0046, 0133, radio component to establish wireless connection];
one or more processors [para 0155, processing unit]; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions [para 0154-0155, memory stores code executed by processing unit] for:
receiving a first input corresponding to a request to display a first user interface for a first communication application [para 0072, 0091, user input on button, note button navigates to inbox screen for social networking (read: communication) application (see application at para 0031)]; and
in response to receiving the first user input, displaying, on the display device, the first user interface [Fig. 37, para 0091, display inbox],
wherein displaying the first user interface includes concurrently displaying representations of a plurality of contactable users, including a first contactable [Fig. 37, para 0091, display participants, note plurality of participants],
wherein concurrently displaying the representations of the plurality of contactable users includes:
in accordance with … an active state, wherein the active state enables electronic … communications via the first communication application on the electronic device [Fig. 11, para 0045-0046, 0048, user allowed to proceed in participation (read: active state) with social network application via computing device, where social network application allows interaction with social network participants (see interaction at Fig. 15, para 0054-0055)]:
in accordance with a determination that the first contactable user is associated with an accepted invitation to communicate with a user of the electronic device via the first communication application [para 0091, participant has accepted chat invitation with user through application (see accepting chat request at Fig. 31, para 0083)], displaying the representation of the first contactable user with a first value for a first visual property of the representation of the first contactable user [Fig. 37, para 0091, display participant with a white color];
a determination that the first contactable user has sent an invitation to the user of the electronic device to communicate via the first communication application that has not yet been accepted [para 0147, user receives chat requests from another user];
in accordance with a determination that the user of the electronic device has sent an invitation to the first contactable user to communicate via the first communication application that has not yet been accepted [para 0091, participant has not accepted user's invitation through application (see accepting chat request at Fig. 31, para 0083)], displaying the representation of the first contactable user with a second value for the first visual property of the [Fig. 37, para 0091, visually distinguish participant with a color that is different than other chats];
in accordance with a determination that the second contactable user is associated with an accepted invitation to communicate with the user of the electronic device via the first communication application [para 0091, participant has accepted chat invitation with user through application], displaying the representation of the second contactable user interface with the first value for a first visual property of the representation of the second contactable user [Fig. 37, para 0091, display participant with a white color];
a determination that the second contactable user has sent an invitation to the user of the electronic device to communicate via the first communication application that has not yet been accepted [para 0147, user receives chat requests from one or more other user];
in accordance with a determination that the user of the electronic device has sent an invitation to the first contactable user to communicate via the first communication application that has not yet been accepted [para 0091, participant has not accepted user's invitation through application], displaying the representation of the second contactable user interface with the second value for the first visual property of the representation of the second contactable user [Fig. 37, para 0091, visually distinguish participant with a color that is different than other chats]; and
in accordance with a determination that the first contactable user is associated with the accepted invitation to communicate with the user of the electronic device via the first communication application [para 0091, participant has accepted chat invitation with user through application (see accepting chat request at Fig. 31, para 0083)], displaying the [Fig. 37, para 0091, display participant with a white color]; and
in accordance with a determination that the second contactable user is associated with the accepted invitation to communicate with the user of the electronic device via the first communication application [para 0091, participant has accepted chat invitation with user through application], displaying the representation of the second contactable user interface with the … value for the first visual property of the representation of the second contactable user [Fig. 37, para 0091, display participant with a white color].
However, Song does not specifically disclose in accordance with a determination that a selectable user interface element is in an active state, wherein the active state enables electronic voice communications: in accordance with a determination that the selectable user interface element is in an inactive state, wherein the inactive state disables electronic voice communications via the first communication application on the electronic device: displaying the representation of the first contactable user with a third value for the first visual property of the representation of the first contactable user, wherein the third value is different from the first value; and displaying the representation of the second contactable user interface with the third value for the first visual property of the representation of the second contactable user, wherein the third value is different from the first value.
Clover discloses:
in accordance with a determination that a selectable user interface element is in an active state [pgs. 5-6, Turning Off Walkie-Talkie, see image and Available toggle in on state (note user turns off the Available toggle from an on state)], wherein the active state enables electronic voice communications [pgs. 4-6, Accessing Walkie-Talkie and Turning Off Walkie-Talkie, see image and icon indicating availability for conversations, where conversations are spoken communication between users]
in accordance with a determination that the selectable user interface element is in an inactive state [pgs. 5-6, Turning Off Walkie-Talkie, see image and Available toggle in off state], wherein the inactive state disables electronic voice communications via [a] first communication application on [an] electronic device [pgs. 5-6, Turning Off Walkie-Talkie, user disables availability to shut off conversations and refuse messages via Walkie-Talkie application (see application on a watch device in Turning On Walkie-Talkie)]:
displaying [a] representation of [a] first contactable user with a third value for [a] first visual property of the representation of the first contactable user, wherein the third value is different from [a] first value [pgs. 5-6, Turning Off Walkie-Talkie, see image and change of color of displayed card (read: visual property) representing contact from yellow/light to gray in contact card interface when Available toggle is turned off]; and
displaying [a] representation of [a] second contactable user interface with the third value for the first visual property of the representation of the second contactable user, wherein the third value is different from the first value [pgs. 5-6, Turning Off Walkie-Talkie, see image and change of color of displayed card (read: visual property) representing contact from yellow/light to gray in contact card interface when Available toggle is turned off, note contact card interface is displaying a second card underneath user Barbera and may include at least user Slivka].
Song and Clover are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify displaying representations of contactable users as disclosed by Song with displaying representation of users during an inactive communication state as disclosed by Clover with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song as described above to prevent user disturbances during important occasions.

Danieli discloses:
in accordance with a determination that [a] first contactable user has sent an invitation to [a] user of the electronic device to communicate via [a] first communication application that has not yet been accepted [Fig. 12, col. 15, line 60-col. 16, line 9, player has requested to add user through service (see service at col. 16, lines 12-38), note user has not accepted a request if it is still pending], displaying [a] representation of the first contactable user with [a] first value for [a] first visual property of the representation of the first contactable user [Figs. 10, 12, col. 14, line 64-col. 15, lines 9 and 60-col. 16, line 9, display presence icon for each user, where presence icon (read: first visual property) for having requested to be a friend includes a player icon of the circle and triangle (read: first value), note the presence icons for players who have established a connection and players who are requesting a connection include the same player icon]; and
in accordance with a determination that [a] second contactable user has sent an invitation to the user of the electronic device to communicate via the first communication application that has not yet been accepted [Fig. 12, col. 15, line 60-col. 16, line 9, player has requested to add user through service (see service at col. 16, lines 12-38), note a plurality of players], displaying [a] representation of the second contactable user interface with the first value for the first visual property of the representation of the second contactable user [Figs. 10, 12, col. 14, line 64-col. 15, lines 9 and 60-col. 16, line 9, display presence icon for each user, where presence icon (read: first visual property) for having requested to be a friend includes a player icon of the circle and triangle (read: first value), note presence icons for players who have established a connection and players who are requesting a connection include the same player icon].
Song, Clover, and Danieli are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify displaying representations of contactable users as disclosed by Song and Clover with matching representations of users that have sent invitations to the user as disclosed by Danieli with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song and Clover as described above to allow a user to more quickly understand the status of their relationship with another player [Danieli, col. 10, lines 12-20].

As to claim 2, Song discloses the electronic device of claim 1 and concurrently displaying the representations of the plurality of contactable users [Fig. 37, para 0091, display participants, note plurality of participants].
However, Song and Clover do not specifically disclose in accordance with a determination that there is no invitation between the user of the device and the first contactable user to communicate via the first communication application, displaying the representation of the first contactable user with the second value for the first visual property of the representation of the first contactable user; and in accordance with a determination that there is no invitation between the user of the device and the second contactable user to communicate via the first communication application, displaying the representation of the second contactable user with the second value for the first visual property of the representation of the second contactable user.
Danieli discloses:
in accordance with a determination that there is no invitation between the user of the device and the first contactable user to communicate via the first communication application [Fig. 12, col. 15, line 60-col. 16, line 9, player is on list with no invitations within service (see service at col. 16, lines 12-38), note other statuses with sent or received invitations or requests], displaying the representation of the first contactable user with the second value for the first visual property of the representation of the first contactable user [Figs. 10, 12, col. 14, line 64-col. 15, lines 9 and 60-col. 16, line 9, display presence icon for each user, where presence icon includes an icon background (read: second value), note presence icons for players who have not established a connection and players requested a connection by the user include the same icon background and that the claim does not preclude the first value from being included with the second value of the first visual property]; and
in accordance with a determination that there is no invitation between the user of the device and the second contactable user to communicate via the first communication application [Fig. 12, col. 15, line 60-col. 16, line 9, player is on list with no invitations within service (see service at col. 16, lines 12-38), note other statuses with sent or received invitations or requests], displaying the representation of the second contactable user with the second value for the first visual property of the representation of the second contactable user [Figs. 10, 12, col. 14, line 64-col. 15, lines 9 and 60-col. 16, line 9, display presence icon for each user among plurality of users, where presence icon includes an icon background (read: second value), note presence icons for players who have not established a connection and players requested a connection by the user include the same icon background and that the claim does not preclude the first value from being included with the second value of the first visual property].
Song, Clover, and Danieli are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify displaying representations of contactable users as disclosed by Song and Clover with matching representations of users where there is no invitation as disclosed by Danieli with a reasonable expectation of success.
[Danieli, col. 10, lines 12-20].

As to claim 3, Song discloses the electronic device of claim 1, wherein the first user interface does not include a representation corresponding to a contactable user that cannot communicate with the user of the electronic device via the first communication application [Fig. 37, para 0091, inbox screen does not include any participants blacklisted by user, note a participant being blacklisted means they cannot access the user within the application (see blacklist interface at Fig. 25, para 0073-0074)].

As to claim 4, Song discloses the electronic device of claim 1, wherein the first visual property of a representation corresponding to a respective user is a background color of the representation corresponding to the respective user [Fig. 37, para 0091, display participant chat as greyed out, note individual participant region includes a background region].

As to claim 6, Song discloses the electronic device of claim 1, the one or more programs further including instructions for:
in accordance with a determination that the first contactable user has sent an invitation to the user of the electronic device to communicate via the first communication application that has not yet been accepted [para 0147, user receives chat request from another user through application (see application at para 0031)], displaying, in association with the representation of the first contactable user [Fig. 31, para 0083, display chat request screen, note user may receive as well as send chat requests (see sending and receiving at para 0147)]:
an accept affordance that, when selected, accepts the invitation from the first contactable user to the user of the electronic device to communicate via the first communication application [Fig. 31, para 0083, user input to select button to accept request from participant, note user may receive as well as send chat requests]; and
a decline affordance that, when selected, declines the invitation from the first contactable user to the user of the electronic device to communicate via the first communication application [Fig. 31, para 0083, user input to select button to decline request, note user may receive as well as send chat requests].

As to claim 8, Song discloses the electronic device of claim 1, wherein displaying the first user interface includes:
displaying an add affordance that, when selected, initiates a process for sending an invitation to a third contactable user to communicate via the first communication application [Figs. 15-16, para 0055-0056, display option to send selected participant invitation to chat through application, note participant may be selected from plurality of participants].

As to claim 10, Song discloses the electronic device of claim 1, the one or more programs further including instructions for:
receiving a third user input corresponding to a representation of a fourth contactable user that is displayed with the first value for the first visual property of the representation of the fourth contactable user [Figs. 15-16, para 0055-0056, 0075, user input to select option for selected participant, where participant may be selected from plurality of participants and is displayed with a white color]; and
in response to receiving the third user input, initiating a process for establishing a communication session with the fourth contactable user using the first communication application [Figs. 15-16, para 0055-0056, option sends selected participant invitation to chat through application].

As to claim 11, Song, Clover, and Danieli, combined at least for the reasons above, Song discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors [para 0154-0155, memory stores code executed by processing unit] of an electronic device with a display device and a wireless communication radio [para 0151, 0156, electronic device includes screen and radio component for wireless connections], the one or more programs including instructions for: performing limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claims 13-15, 17, 19, 21, Song, Clover, and Danieli, combined at least for the reasons above, discloses the non-transitory computer-readable storage medium of claim 11 comprising limitations substantially similar to those recited in claims 2-10, respectively, and are rejected under similar rationale.

As to claim 12, Song, Clover, and Danieli, combined at least for the reasons above, Song discloses a method comprising: at an electronic device with a display device and a wireless communication radio [para 0151, 0156, electronic device includes screen and radio component for wireless connections]: performing limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claims 22-24, 26, 28, 30, Song, Clover, and Danieli, combined at least for the reasons above, discloses the method of claim 12 comprising limitations substantially similar to those recited in claims 2-10, respectively, and are rejected under similar rationale.

Claims 5, 7, 16, 18, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Clover, and Danieli as applied to claims 1, 11, and 12 above, and further in view of Fernandez et al. (US 20040228531 A1).

As to claim 5, Song discloses the electronic device of claim 1, wherein:
the representations of a plurality of contactable users are displayed as an ordered list [Fig. 37, para 0091, display list of participants, note broadest reasonable interpretation of ordered includes being arranged]
representations of the plurality of contactable users that correspond to accepted invitations are at positions in the ordered list … before positions of representations of the plurality of contactable users that correspond to contactable users that the user of the electronic device has sent invitations to communicate via the first communication application that have not yet been accepted [Fig. 37, para 0091, display participants of established chats above participants that have not accepted the user's invitation through the application, note established chats are where a user has accepted a chat invitation (see accepting at Fig. 31, para 0083)].
However, Song, Clover, and Danieli do not specifically disclose before positions of representations of the plurality of contactable users that correspond to contactable users that have sent invitations to the user of the electronic device to communicate via the first communication application that have not yet been accepted.
Fernandez discloses before positions of representations of [a] plurality of contactable users that correspond to contactable users that have sent invitations to [a] user of [an] electronic device to communicate via [a] first communication application that have not yet been accepted [Fig. 6B, para 0056, display tab (read: representation) relating to pending invitations from other clients (read: contactable users) to user within messaging application (see application at para 0064), note tabs of pending invitations are displayed behind tab of sent invitations when tabs are read from left to right].
Song, Clover, Danieli, and Fernandez are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ordered list with representations corresponding to accepted invitations before representations corresponding to pending invitations as disclosed by Song, Clover, and Danieli with the representations corresponding to pending invitations including sent and received invitations as disclosed by Fernandez with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song, Clover, and Danieli as described above to improve communication organizational techniques and [Fernandez, para 0024, 0055].

As to claim 7, Song discloses the electronic device of claim 5, wherein … positions in the ordered list before positions of representations of the plurality of contactable users that correspond to contactable users that the user of the electronic device has sent invitations to communicate via the first communication application that have not yet been accepted [Fig. 37, para 0091, display participants of established chats above participants that have not accepted the user's invitation through the application, note established chats are where a user has accepted a chat invitation (see accepting at Fig. 31, para 0083)].
However, Song, Clover, and Danieli do not specifically disclose wherein representations of the plurality of contactable users that correspond to contactable users that have sent invitations to the user of the electronic device to communicate via the first communication application that have not yet been accepted are at positions.
Fernandez discloses wherein representations of the plurality of contactable users that correspond to contactable users that have sent invitations to the user of the electronic device to communicate via the first communication application that have not yet been accepted are at positions [Fig. 6B, para 0056, display tab (read: representation) relating to pending invitations from other clients (read: contactable users) to user within messaging application (see application at para 0064), note tabs of pending invitations are displayed behind tab of sent invitations when tabs are read from left to right].
Song, Clover, Danieli, and Fernandez are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ordered list with representations corresponding to pending invitations as disclosed by Song, Clover, and Danieli with the representations corresponding to pending invitations including sent and received invitations as disclosed by Fernandez with a reasonable expectation of success.
[Fernandez, para 0024, 0055].

As to claims 16 and 18, Song, Clover, Danieli, and Fernandez, combined at least for the reasons above, discloses the non-transitory computer-readable storage medium of claim 11 comprising limitations substantially similar to those recited in claims 5 and 7, respectively, and are rejected under similar rationale.

As to claims 25 and 27, Song, Clover, Danieli, and Fernandez, combined at least for the reasons above, discloses the method of claim 12 comprising limitations substantially similar to those recited in claims 5 and 7, respectively, and are rejected under similar rationale.

Claims 9, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Clover, and Danieli as applied to claims 1, 11, and 12 above, and further in view of Johnson (How to use the Walkie-Talkie app on Apple Watch, 29 January 2019).

As to claim 9, Song discloses the electronic device of claim 1,
wherein the user of the electronic device has sent an invitation to the first contactable user to communicate via the first communication application that has not yet been accepted [para 0091, participant has not accepted user's invitation through application (see accepting chat request at Fig. 31, para 0083)] and the representation of the first user is displayed with the second value for the first visual property of the representation of the first contactable user [Fig. 37, para 0091, visually distinguish participant with a color that is different than other chats],
the one or more programs further including instructions for:
receiving a second user input corresponding to the representation of the first contactable user [para 0056, user input on displayed participant]; and
in response to receiving the second user input, displaying, via the display device, a second user interface [Fig. 15, para 0056, display menu on user input] that includes:
a[n]… affordance [Fig. 15, para 0056, display menu with plurality of options for actions with respect to the selected participant].
However, Song and Clover do not specifically disclose a rescind invitation affordance that, when selected, rescinds the invitation to the first contactable user to communicate via the first communication application.
Danieli discloses a rescind invitation affordance that, when selected, rescinds the invitation to the first contactable user to communicate via the first communication application [Fig. 7, col. 11, line 55-col. 14, line 3, present cancel option, where selecting the option cancels (read: rescinds) a request sent to a player within the service].
Song, Clover, and Danieli are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed affordances as disclosed by Song and Clover with the rescind affordance as disclosed by Danieli with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song and Clover as described above to prevent user embarrassment from unintended requests to other users.
However, Song, Clover, and Danieli do not specifically disclose a re-invite affordance that, when selected, sends another invitation to the first contactable user to communicate via the first communication application.
Johnson discloses a re-invite affordance that, when selected, sends another invitation to the first contactable user to communicate via the first communication [pg. 5, How to cancel a Walkie-Talkie invitation, see prompt asking to invite again a contact to the talk application].
Song, Clover, Danieli, and Johnson are analogous art to the claimed invention because they are from a similar field of endeavor of communication systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed affordances as disclosed by Song, Clover, and Danieli with the re-invite affordance as disclosed by Johnson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song, Clover, and Danieli as described above to prioritize user attention toward unanswered notifications.

As to claim 20, Song, Clover, Danieli, and Johnson, combined at least for the reasons above, discloses the non-transitory computer-readable storage medium of claim 11 comprising limitations substantially similar to those recited in claim 9 and is rejected under similar rationale.

As to claim 29, Song, Clover, Danieli, and Johnson, combined at least for the reasons above, discloses the method of claim 12 comprising limitations substantially similar to those recited in claim 9 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145